


117 S1370 IS: RENEW Conservation Corps Act
U.S. Senate
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1370
IN THE SENATE OF THE UNITED STATES

April 26, 2021
Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works

A BILL
To establish a Restore Employment in Natural and Environmental Work Conservation Corps in the Department of the Interior and the Department of Agriculture, and for other purposes.


1.Short titleThis Act may be cited as the Restore Employment in Natural and Environmental Work Conservation Corps Act or the RENEW Conservation Corps Act. 2.Findings and purposes (a)FindingsCongress finds that—
(1)as a result of the Coronavirus Disease 2019 (COVID–19) pandemic, more than 40,000,000 people in the United States have filed claims for unemployment benefits since March 2020, which is a level of unemployment not seen since the Great Depression; (2)investments in fish, wildlife, and habitat restoration and outdoor recreation infrastructure generate as many as 33 jobs per $1,000,000 invested, as demonstrated by the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115);
(3)the outdoor recreation economy— (A)generates $887,000,000,000 in economic activity each year, which is 2.2 percent of the gross domestic product of the United States, according to the Bureau of Economic Analysis; and
(B)was 1 of the fastest growing sectors of the United States economy before the Coronavirus Disease 2019 (COVID–19) pandemic; (4)the demand for outdoor recreation has increased dramatically during the Coronavirus Disease 2019 (COVID–19) pandemic;
(5)the Federal Government and State and local governments and agencies have many shovel-ready projects and green infrastructure maintenance backlog projects that would— (A)improve the quality of life and outdoor experiences of people of the United States; 
(B)make communities, especially communities that are traditionally underserved, more resilient to climate change, natural disasters, and wildfires; and  (C)provide access to outdoor recreation opportunities to all people of the United States;
(6)many facilities and natural resources located on dedicated conservation land are in disrepair or degraded and in need of labor-intensive rehabilitation, restoration, and enhancement work that cannot be carried out at existing staffing levels; (7)enhancing and maintaining environmentally and recreationally important land and waters through the participation of unemployed individuals in the United States in a conservation corps could—
(A)provide critical employment, education, and skill development opportunities to the individuals; (B)prepare the individuals for permanent jobs in the conservation field; and
(C)benefit the economy and environment of the United States; and (8)existing networks of conservation corps are in place but need additional resources in order to scale up the activities of the conservation corps to meet growing deferred maintenance needs on public land.
(b)PurposesThe purposes of this Act are— (1)to employ, during the 5-year period beginning on the date of enactment of this Act, a total of 1,000,000 people in the United States in dedicated conservation land projects to support the growing backlog of deferred conservation land projects;
(2)to expose Participants to public service while furthering the understanding and appreciation of the Participants of the natural and cultural resources of the United States; (3)to stimulate interest among Participants in conservation careers by exposing the Participants to conservation professionals in land management agencies; and
(4)to build on the existing network of conservation corps organizations working across the United States while providing for expanded participation in urban centers. 3.DefinitionsIn this Act:
(1)CorpsThe term Corps means the Restore Employment in Natural and Environmental Work Conservation Corps established by section 4(a). (2)CouncilThe term Council means the National Council on the Restore Employment in Natural and Environmental Work Conservation Corps established under section 6(a).
(3)Eligible agency or organizationThe term eligible agency or organization means— (A)a unit of local government;
(B)a land trust; (C)a conservation nonprofit organization; or
(D)a qualified youth service and conservation corps, including— (i)an organization established under—
(I)the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.); (II)title I of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.); or
(III)the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.), including the Indian Youth Service Corps authorized under section 210 of that Act (16 U.S.C. 1727b);  (ii)the Urban Youth Corps authorized under section 106 of the National and Community Service Trust Act of 1993 (42 U.S.C. 12656);
(iii)a qualified urban youth corps (as defined in section 106(c)(3) of the National and Community Service Trust Act of 1993 (42 U.S.C. 12656(c)(3))); and (iv)the Healthy Futures Corps established under section 122(a)(2)(A) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(2)(A)).
(4)Eligible participantThe term eligible participant means an individual who— (A)is 16 years of age or older at the time the individual begins the term of service as a Participant; and
(B)is a citizen or national of the United States or lawful permanent resident alien of the United States. (5)Eligible projectThe term eligible project means any of the following:
(A)A project to plant trees. (B)A project for the restoration and management of wildlife habitat.
(C)A project to control invasive species. (D)A project for the conduct of prescribed burns, hazardous fuels reduction, or invasive species removal.
(E)A project for the restoration of streams, wetlands, and other aquatic ecosystems, including the Great Lakes and coastal areas.  (F)A project to monitor water quality in streams and lakes.
(G)A project to assist with the conduct of fish and wildlife surveys. (H)A project for the construction or maintenance of trails, bridges, campgrounds, picnic shelters, or other recreational amenities for use by the public.
(I)A project for the construction or maintenance of parks and playgrounds. (J)A project to restore brownfield sites (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)) in urban areas.
(K)A project to construct rain gardens, grass waterways, pollinator gardens, or green schoolyards. (L)A project for the development of urban gardens and farms.
(M)A project to plant native grasslands. (N)A project to provide environmental interpretation or outdoor education.
(O)A project to improve community resiliency to climate change and natural disasters, such as the installation of bioswales and permeable surfaces. (P)A project for the collection, storage, and propagation of native seed and plant materials. 
(Q)Any other project determined to be appropriate by the Secretaries. (6)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(7)Opportunity youthThe term opportunity youth means an individual who— (A)is not younger than the age of 16 or older than the age of 24; and
(B)is not enrolled in school or participating in the labor market. (8)ParticipantThe term Participant means an eligible participant enrolled in the Corps. 
(9)Program partnerThe term Program partner means— (A)a State or Indian Tribe administering a program for eligible projects or a grant program under subsection (a) or (b) of section 5, as applicable; and
(B)an eligible agency or organization carrying out eligible projects under section 5(a)(3)(B). (10)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior, acting jointly.
(11)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.  4.Restore Employment in Natural and Environmental Work Conservation Corps (a)EstablishmentThere is established in the Department of the Interior and the Department of Agriculture the Restore Employment in Natural and Environmental Work Conservation Corps program under which Participants shall carry out—
(1)eligible projects administered by the Secretaries under this section; and (2)eligible projects administered by Program partners under subsection (a) or (b) of section 5.
(b)Participants
(1)In generalThe Corps shall consist of— (A)eligible participants who are enrolled in the Corps by the Secretaries; and
(B)eligible participants who are enrolled in the Corps by Program partners. (2)RequirementIn enrolling eligible participants in the Corps under paragraph (1), the Secretaries and Program partners shall ensure that Participants reflect the demographics of the area in which the Participants are carrying out an eligible project.
(3)Work experienceThe Secretaries and Program partners shall provide Participants— (A)meaningful, full-time, productive work in a natural or cultural resource setting;
(B)a mix of work experience, basic and life skills, education, training, and support services; and (C)the opportunity to develop an ethic of citizenship, community service, and environmental stewardship through service to the community and the United States. 
(c)Terms and compensation
(1)TermParticipants shall serve for a term of at least 12 weeks, but not more than 1 year. (2)Compensation (A)WagesParticipants shall be compensated at a wage rate that is appropriate for the type of work performed by the Participant, but not less than $15 per hour (to be increased each year based on increases in the Consumer Price Index for the year).
(B)Educational credit; tuition assistanceIf a Participant completes at least 1 year of service in the Corps, the Participant shall be eligible for— (i)an educational credit that may be applied toward a program of postsecondary education at an institution of higher education that agrees to award the credit for participation in the Corps; and
(ii)not more than $5,500 in tuition assistance to the Participant for purposes of continuing education. (d)Training; apprenticeshipsThe Secretaries and Program partners shall—
(1)ensure that 20 to 50 percent of the term of a Participant in the Corps is dedicated to education, training, and workforce readiness activities; and (2)provide curricula to Participants that improve the future job prospects of Participants, including through making available to Participants registered apprenticeships and other professional licenses or certifications.
(e)Additional duties and responsibilities of program partners with respect to opportunity youthA Program partner that enrolls Participants that are opportunity youth— (1)shall provide to the opportunity youth—
(A)supervision and training; (B)adult mentoring; and
(C)education, which may include— (i)basic instruction and remedial education;
(ii)language instruction for individuals with limited English proficiency;  (iii)secondary education services and activities, including dropout prevention and tutoring; and
(iv)other activities that are delivered in conjunction with project-based service-learning to the maximum extent practicable; (2)may provide to the opportunity youth—
(A)services to assist in the preparation for, and access to, postsecondary education opportunities, including— (i)counseling; and 
(ii)assistance with applying for student financial aid; (B)employability training, which may include—
(i)development of basic skills, such as— (I)arriving on time to work;
(II)being prepared to work;  (III)following directions;
(IV)working independently;  (V)working with others;
(VI)working safely; and (VII)demonstrating a commitment to produce high-quality work;
(ii)career counseling and job search assistance; and (iii)pathways to family sustaining jobs; and
(C)supportive services, which may include— (i)health care, including mental health care, such as drug and alcohol abuse counseling; 
(ii)child care; and  (iii)transportation.
(f)Certificate of completionThe Secretaries shall provide each Participant with a certificate of completion bearing the signature of the Secretaries on the completion of a term of service in the Corps. 5.State, tribal, and local funding program for eligible projects (a)Apportionment to States (1)In generalFor each fiscal year, subject to paragraphs (2) and (3), of the amounts made available for apportionment to the States for that fiscal year under section 7(a)(2), the Secretaries shall apportion—
(A)662/3 percent among States based on the proportion that— (i)the number of unemployed individuals in each State, as determined based on the most recent data available; bears to 
(ii)the total number of unemployed individuals in all States as so determined; and (B)331/3 percent among States based on the proportion that—
(i)the population of each State; bears to  (ii)the population of all States.
(2)Minimum apportionmentNo State shall receive an apportionment under paragraph (1) for a fiscal year in an amount less than $42,000,000. (3)Use of fundsOf the amounts apportioned to a State under this subsection for a fiscal year—
(A)50 percent shall be used by the State to administer a program for the conduct of eligible projects by Participants enrolled in the program by the States; and (B)50 percent shall be used by the State to administer a grant program in the State under which the State provides grants to eligible agencies or organizations in the State for the conduct of eligible projects by Participants enrolled by the eligible agencies or organizations, with preference to be given for grants to eligible agencies or organizations described in section 3(3)(D).
(b)Tribal programFor each fiscal year, the Secretaries shall apportion, in accordance with a formula established by the Secretaries, amounts made available under section 7(a)(3) to Indian Tribes to administer a program for the conduct of eligible projects by Participants enrolled in the program by the Indian Tribe. (c)Use of fundsOf the amounts provided to a Program partner for the conduct of eligible projects under this section, the Program partner—
(1)may use not more than 20 percent for administrative costs of administering and carrying out eligible projects (including costs of recruiting and hiring individuals to carry out eligible projects); (2)may use not more than 14 percent to provide continuing education to individuals administering or carrying out eligible projects;
(3)may use not more than 8 percent for the cost of equipment and supplies for eligible projects; and (4)shall use the remainder of the amounts for the costs of salaries of individuals administering or carrying out eligible projects. 
(d)ReallocationAny funds made available to a State or Indian Tribe under subsection (a) or (b) that are not obligated by the State or Indian Tribe at the end of the third fiscal year beginning after the fiscal year during which the funds were made available shall be withdrawn from the State or Indian Tribe and reallocated by the Secretaries to other States and Indian Tribes on the basis of need, as determined by the Secretaries, and in amounts that the Secretaries determine would best accomplish the purposes described in section 2(b).  6.National Council on the Restore Employment in Natural and Environmental Work Conservation Corps (a)EstablishmentThe Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, the Administrator of the Environmental Protection Agency, the Chair of the Council on Environmental Quality, the Director of the Bureau of Indian Affairs, the Chief Executive Officer of the Corporation for National and Community Service, and the Assistant Secretary of the Army for Civil Works, through the execution of a memorandum of understanding, shall establish a National Council on the Restore Employment in Natural and Environmental Work Conservation Corps. 
(b)Membership
(1)In generalThe Council shall be composed of— (A)the Director of the Bureau of Indian Affairs;
(B)the Director of the Bureau of Land Management; (C)the Commissioner of Reclamation;
(D)the Chief of the Natural Resources Conservation Service; (E)the Director of the United States Fish and Wildlife Service;
(F)the Director of the National Park Service; (G)the Administrator of the National Oceanic and Atmospheric Administration;
(H)the Director of the Office of Surface Mining Reclamation and Enforcement; (I)the Chief of Engineers;
(J)the Chief of the Forest Service; (K)the Director of the Office of Personnel Management;
(L)the Administrator of the Environmental Protection Agency; (M)the Chair of the Council on Environmental Quality;
(N)the Chief Executive Officer of the Corporation for National and Community Service; and (O)other members that the signatories to the memorandum of understanding under subsection (a) determine to be appropriate for membership on the Council, including—
(i)the Secretary of Labor; (ii)the Secretary of Education;
(iii)the Secretary of Health and Human Services; (iv)the Secretary of Housing and Urban Development; 
(v)the Secretary of Transportation; and (vi)the Secretary of Veterans Affairs.
(2)Chair
(A)In generalThe Council shall select a Chair of the Council from among the members of the Council described in subparagraphs (A) through (M) of paragraph (1). (B)TermThe Chair of the Council shall serve for a term of 1 year.
(c)Annual meetingThe Chair of the Council shall convene annual meetings of the Council during which the Council shall conduct an assessment of— (1)the Corps; and
(2)eligible projects carried out by the Corps. 7.Authorization of appropriations (a)In generalThere is authorized to be appropriated to carry out this Act $55,800,000,000 for the period of fiscal years 2021 through 2025, of which— 
(1)37.5 percent shall be made available to the Secretaries to carry out eligible projects under section 4(a)(1); (2)57.5 percent shall be made available to the Secretaries for apportionment to States under section 5(a); and
(3)5 percent shall be made available to the Secretaries for apportionment to Indian Tribes under section 5(b). (b)Matching funds waiverAny otherwise applicable matching funds requirements, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)), shall be waived for projects carried out using amounts made available under this Act. 

